 AO 245H (Rev. WAED 11/16) Judgment in o Criminal Case                                                                 Judgment •· Page 2 or 8
         Sheet 2 • Imprisonment

 DEFENDANT:           DAVID EDWARD JOHNSON
 Case Number:         2: l 8-CR-00018-WFN- l

                                                             IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
tenn of:     37 months as to each count, Counts I, 2, 3, and 4, to be served CONCURRENT with one another as well as Defendant's
state coun maner, Spokane County Cause No. 16-1-01466·7.
         With credit for any time served




 181 The coun makes the following recommendations to the Bureau of Prisons:

         That Defendant be designated to the Sheridan, Oregon facility.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:

           D     at                                      □    a.m.     D     p.m.   on _________________

          D      as notified by the United States Marshal.

 181   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           181   before 2:00 p.m. on    ----------------
                                        June 14, 2019
           □     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.



                                                                 RETURN
I have executed this judgment as follows:


         Defendant delivered on _______________to _______________


at                                ----� , with a certified copy of this judgment.




                                                                                            UNITED STATES MARSHAL

                                                                       By __________.,......,,,._,........,...,,....__,...,,.,.,.-,------
                                                                                        oEPl!TY UNITED ST ATES MARSHAL
 AO 2450 (Rev. WAED I l/l6)J11dgmen1 in a Criminal Cffie
                                                                                                                     Judgment •· Page 3 of 8
         Shee1 3 - Supervised Release

 DEFENDANT:            DAVID EDWARD JOHNSON
 Case Number:          2: 18-CR-00018-WFN-1


                                                     SUPERVISED RELEASE
Upon release from imprisonment, you shall be on supervised release for a term of:       3 Years as to each count, Counts I, 2, 3, at 4,
and to be served CONCURRENT with one another.




                                                 MANDATORY CONDITIONS
 I.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal law.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
      release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            0 The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
 4.   181 You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.   0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
            seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
            you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.   0 You must participate in an approved program for domestic violence. (check Ifapplicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
 attached page.
 AO 24SIJ (Rev. WAED 11/16) Judgmenl in a Criminal Case
                                                                                                                      Judgmem •· Page 4 of 8
           Shee1 )A - Supervised Relense

 DEFENDANT:           DAVID EDWARD JOHNSON
 Case Number:         2: I8-CR-00018-WFN- J

                                   STAND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they es1ablish lhe basic expeclations for your behavior while on supervision and idenlify 1he minimum tools needed
by probation officers to keep informed, report 10 the court about, and bring abou1 improvements in your conduct and condilion.

  I.   You must report 10 the probalion office in lhe federal judicial district where you are authorized 10 reside within 72 hours of
       your release from imprisonmenl, unless the probation officer inslrucls you to report to a different probation office or within a
       different time frame.
 2.    After initially reporting to the probation office, you will receive instructions from the court or the proba1ion officer about
       how and when you must report to the probalion officer, and you must report to the probation officer as ins1ruc1ed.
 3.    You must nol knowingly leave the federal judicial dislrict where you are authorized to reside wilhout first getting pennission
       from the court or the probation officer.
 4.    You must be 1n11hful when responding to lhe questions asked by your probation officer.
 5.    You must live al a place approved by the probation officer. If you plan to change where you live or anylhing aboul your living
       arrangements (such as the people you live with), you mus1 notify the probation officer at leasl IO days before the change. If
       notifying the probation officer in advance is not possible due to unanticipa1ed circumstances, you must notify the proba1ion
       officer within 72 hours of becoming aware of a change or expected change.
 6.    You must allow the probation officer to visit you al any time al your home or elsewhere, and you must pennit the probation
       officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
 7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
       from doing so. If you do not have full-time employment you must try to find full-lime employmenl, unless the probation
       officer excuses you from doing so. If you plan 10 change where you work or anything about your work (such as your position
       or your job responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probalion
       officer at least IO days in advance is nol possible due to unanticipaled circumstances, you musl notify the proba1ion officer
       within 72 hours of becoming aware of a change or expecled change.
 8.    You mus1 not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
       been convicted ofa felony, you must not knowingly communicate or in1erac1 with 1hat person without first getting the
       permission of the proba1ion officer.
 9.    If you are arres1ed or questioned by a law enforcement officer, you must notify lhe probation officer within 72 hours.
 10.   You musl nol own, possess, or have access 10 a fireann, ammunition, destructive device, or dangerous weapon (i.e., anything
       thal was designed, or was modified for, the specific purpose of causing bodily injury or death 10 another person such as
       nunchakus or tasers).
 11.   You must not act or make any agreement wi1h a law enforcemem agency to acl as a confidenlial human source or infonnanl
       without first getting the pennission of the court.
 12.    If this judgment imposes resti1U1ion, a fine, or special assessmenl, it is a condition of supervised release thal you pay in
       accordance with the Schedule of Payments sheet of this judgment You shall nolify the proba1ion officer of any material change
        in your economic circumstances 1ha1 might affect your ability to pay any unpaid amount of restitution, fine, or special
       assessments.
 13.   You must follow 1he instructions of the probation officer rela1ed to the conditions of supervision.


U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by 1he court and has provided me wilh a wrinen copy of1his
judgmenl con1aining these conditions. For further informa1ion regarding lhese conditions, see Overview of Probation and Supervised
Release Conditions, available al: www.uscouns.gov.


 Defendant's Signature                                                                            Date
 AO 245B (Rev. WAED 11/16) Judgmenl in a Criminal Case                                                              Judgment - Page 5 of 8
         Sheel 3D- Supervised Release

 DEFENDANT:           DAVID EDWARD JOHNSON
 Case Number:         2: 18-CR-00018-WFN- l

                                    SPECIAL CONDITIONS OF SUPERVISION
I.   You must submit your person, residence, office, or vehicle and belongings to a search, conducted by a probation officer, at a
     sensible time and manner, based upon reasonable suspicion of contraband or evidence of violation of a condition of supervision.
     Failure to submit to search may be grounds for revocation. You must warn persons with whom you share a residence that the
     premises may be subject to search.

2.   You must undergo a substance abuse evaluation and, if indicated by a licensed/cenified treatment provider, enter into and
     successfully complete an approved substance abuse treatment program, which could include inpatient treatment and aftercare
     upon further order of the court. You must contribute to the cost of treatment according to your ability to pay. You must allow full
     reciprocal disclosure between the supervising officer and treatment provider.

3.   You must abstain from the use of illegal controlled substances, and must submit to urinalysis and sweat patch testing, as directed
     by the supervising officer, but no more than 6 tests per month, in order to confirm continued abstinence from these substances.

4.   You must complete a mental health evaluation and follow any treatment recommendations of the evaluating professional which
     do not require forced or psychotropic medication and/or inpatient confinement, absent further order of the court. You must allow
     reciprocal release of infonnation between the supervising officer and treatment provider. You must contribute to the cost of
     treatment according to your ability to pay.
AO 24513 (Rev. WAED 11/16) Judgment in a Criminal Case                                                                       Judgnu:nl -- Page 6 of 8
         Sheel S - Criminal Monelary Penallies

DEFENDANT:            DAVID EDWARD JOHNSON
Case Number:          2: I8-CR-00018-WFN-1

                                          CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                              Assessment              JVT A Assessment•                  Fine                          Restitution
TOTALS                        $400.00                 $.00                               $.00                          $.00

 D    The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to 18 U.S.C. § 3573( I) because
      reasonable efforts to collect this assessment are not likely to be effective and in the interests of justice.
 □    The determination of restitution is deferred until _ _ . An AmendedJ11dgment in a Criminal Case (A0245C) will be
      entered after such determination.
 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        lrlhe defendant makes a paninl payment, each payee shall receive an approximately proponioned paymenl. unless specilied otherwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
        before the United States is paid.

Name of Payee                                                           Total Loss••          Restitution Ordered        Priority or Percentage




 D     Restitution amount ordered pursuant to plea agreement            $
 □
                                                                            ---------
       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or tine is paid in full
       before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
       may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 I2(g).
 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
            the interest requirement is waived
       □ for the                                    □ fine                            □            restitution

                                                                                      □            restitution is modified as follows:
       □    the interest requirement for the        □ fine

• Justice for Victims ofTrafficking Act of201 S, Pub. L. No. 114-22
.. Findings for the total amount of losses nrc required under Chapters I09A. I JO, I IOA, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23. 1996.
 AO 24SB (Rev. WAED 11/16)Judgment in a Criminal Case                                                                                  Judgment -- Page 7 of 8
         Sheet 6 - Schedule of Payments

 DEFENDANT:              DAVID EDWARD JOHNSON
 Case Number:            2: 18-CR-00018-WFN-1

                                                      SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     0     Lump sum payments of$ _ _ _ _ _ _ _ _ _ due immediately, balance due
             not later than                                    , or
       □
       □ in accordance with             D
                                       C, D D, D E, or □ F below; or
 8     ~     Payment to begin immediately (may be combined with □ C, □ D, or ~ F below); or
 C     □     Payment in equal ______ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
             _ _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or
 D □         Payment in equal (e.g .• weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
             _ _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             tenn of supervision; or
 E     □     Payment during the term of supervised release will commence within ______ (e.g.• 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
 F     ~     Special instructions regarding the payment of criminal monetary penalties:

     Defendant shall participate in the BOP Inmate Financial Responsibility Program. During the time of incarceration, monetary
     penalties are payable on a quarterly basis of not less than $25.00 per quarter.

     While on supervised release, monetary penalties are payable on a monthly basis of not less than $25.00 per month or 10% of the
     defendant's net household income, whichever is larger, commencing 30 days after the defendant is released from imprisonment.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the following address until monetary penalties are paid in full: Clerk, U.S.
District Court, Attention: Finance, P.O. Box 1493, Spokane, WA 99210-1493.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 D      Joint and Several
        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
        and corresponding payee, if appropriate.

 D      The defendant shall pay the cost of prosecution.

 D      The defendant shall pay the following court cost(s):

 ~      The defendant shall forfeit the defendant's interest in the following property to the United States:
        As set out in the Court's Order Declaring Preliminary Order of Forfeiture Final, ECF No. 63, and as set out below and on the
        following page:
            •   IMI, Desert Eagle, .40 caliber pistol bearing serial number 33302203, and nine rounds of .40 caliber ammunition,
                including eight rounds bearing headstamp "FEDERAU40 S&W" and one round bearing headstamp "HORNADY/40
                S&W", all loaded in the IMI, Desert Eagle, .40 caliber pistol bearing serial number 33302203;
            • Anderson Manufacturing, model AM- I5, multi caliber rifle bearing serial number 14067167;
            •    Spikes Tactical, model ST-15, multi caliber pistol bearing serial number US-04535;


Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) line principal, (5) line interest,
(6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
AO 2458 (Rev. WAED l l/l6)Judgment in a Criminal Case                                                        Judgment -- Page   8 of 8
        Sheet 6- Schedule of Payments


DEFENDANT:           DAVID EDWARD JOHNSON
Case Number:         2: l 8-CR-00018-WFN- l

                                          SCHEDULE OF PAYMENTS (cont.)
          •   Bushmaster, model XMl5 E2S, multi caliber pistol bearing serial number BKI 101671;
          •   Anderson Manufacturing, model AM- I5, multi caliber pistol bearing serial number 14067183;
          •   Anderson Manufacturing, model AM- I 5, multi caliber pistol bearing serial number 14067151;
          •   Anderson Manufacturing, model AM-15, multi caliber pistol bearing serial number 14067170;
          •   Bushmaster, model BR-308, .308 caliber rifle bearing serial number BRD007248;
          •   JLD Enterprises, model PTR-91, .308 caliber rifle bearing serial number A4017;
          •   New England Firearms, model Pardner, 12-gauge shotgun bearing serial number NZ522785;
          •    Marlin, model 60, .22 caliber rifle bearing serial number 24473226;
          •    Walther, model P-22, .22 caliber pistol bearing serial number N087726;
          •   Sig Sauer, model P250, .40 caliber pistol bearing serial number EAK042017;
          •    Alexandria, model Mark X, .30-06 caliber rifle bearing serial number 856446;
          •    Bryco Arms, model 38, .380 caliber pistol bearing an obliterated serial number;
          •    Approximately 1,924 rounds of assorted ammunition from various manufacturers and of various calibers; and
          •    Approximately 576 rounds of assorted ammunition from various manufacturers and of various calibers.
